Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3-5, 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (US 2003/0048254 A1, hereinafter HUANG) in view of YEO et al. (US 2020/0021138 A1, hereinafter YEO).

    PNG
    media_image1.png
    511
    867
    media_image1.png
    Greyscale

As per claims 1 and 9, HUANG discloses a wireless charging mouse (See Fig.1, Item#10 and Fig.2, Item#34  and Par.18, disclose an induction coil for receiving charging power from primary induction coil, comprising: a displacement detecting circuit (See Fig.2, Item#14B and Par.16 disclose a position detector inside the mouse for detecting movements of the wireless mouse); a first wireless power receiver having a first wireless charging coil (See Fig.2, Item#34, disclose a wireless chare receiving coil), and the first wireless power receiver receiving a wireless power supply of a first wireless power supply unit (See Fig.2, Item#34 and 38, disclose a charge receiving coil to receive wireless inductive power from a wireless charging coil 38). However HUANG does not disclose a second wireless power receiver having a second wireless charging coil, and the second wireless power receiver receiving a wireless power supply of a 
YEO discloses a wireless power receiver (See Fig.4A, Item#150), the wireless power receiver comprising a first wireless power receiver having a first wireless charging coil (See Fig.4A, Item#451, discloses a first reception antenna), and the first wireless power receiver receiving a wireless power supply of a first wireless power supply unit (See Fig.4A, Item#405, discloses a power transmission antenna), a second wireless power receiver having a second wireless charging coil (See Fig.4A, Item#471, discloses a power receiving coil), and the second wireless power receiver receiving a wireless power supply of a second wireless power supply unit (See Fig.4A, Item#422, discloses a power transmission coil); 
a conversion circuit electrically connected to the first wireless power receiver and the second wireless power receiver (See Fig.4A, Items#452,453 and 472,473, disclose a conversion circuit which receives the input power from both power reception devices); and 
a control circuit electrically connected to the conversion circuit and the displacement detecting circuit (See Fig.4A, Item#455, discloses a control circuit connected to the conversion 
wherein the conversion circuit receives a first power output by the first wireless power receiver and a second power output by the second wireless power receiver (See Fig.4A, Items# conversion circuit 452/453,472/473, the conversion circuit receives power from first power reception antenna 451 and coil 471); 
wherein the control circuit, according to the power status information the conversion circuit receives from the first wireless power receiver and the second wireless power receiver (See Fig.4A, Items#461 and 466, disclose a first sensing circuit and second sensing circuit which provide measurements power status measurements to the processor 455), outputs a control signal to the conversion circuit (See Fig.4A, discloses a control signal from the processor 455 to the converting circuit 453/473), and the conversion circuit selectively receives at least one of the first power and the second power according to the control signal (See Pars.86, 95-96, disclose that the processor receives power values from both power receiving circuits, the processor compares the received power values and selects to charge the device using the scheme with the highest received power).
HUANG and YEO are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HUANG with that of YEO by replacing the single reception coil with the two reception coils and processor for the benefit of reducing charging time by selecting the charge receiving antenna receiving a greater magnitude of power.



As per claims 4 and 12, HUANG and YEO disclose the wireless charging mouse according to claims 1 and 9 as discussed above, wherein when the control signal indicates that a ratio of the first power to the second power is less than 1, the conversion circuit stops receiving the first power and receives the second power (See YEO, Pars.95-96, discloses sensing the magnitude of the received power from both power reception inputs and providing the sensed power magnitude to the processor which then compares the received magnitudes, when one input is greater than the other i.e. when first power input is greater than the second input, the ratio between second power to first power will be less than one and the controller will select the first power input as it has the higher magnitude).

As per claims 5 and 13, HUANG and YEO disclose the wireless charging mouse and method according to claims 1 and 9 as discussed above, wherein when the control signal indicates that a ratio of the first power to the second power equals to 1, the conversion circuit .
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view of YEO and in further view of LIN et al. (US 2015/0340877 A1, hereinafter LIN).
As per claims 2 and 10, HUANG and YEO disclose the wireless charging mouse according to claims 1 and 9 as discussed above, further disclose selecting from a plurality of charging schemes however HUANG and YEO do not disclose wherein the first wireless power receiver is compatible with the Qi standard of the Wireless Power Consortium (WPC), and the second wireless power receiver is compatible with the A4WP standard of the Alliance for Wireless Power (A4WP).
LIN discloses a wireless charge receiver which selects from different charging schemes wherein the first wireless power receiver is compatible with the Qi standard of the Wireless Power Consortium (WPC), and the second wireless power receiver is compatible with the A4WP standard of the Alliance for Wireless Power (A4WP) (See Par.23, discloses the operation modes for the charging receiver can be “Wireless Power Consortium (WPC) Qi V1.1 standard, the Power Matters Alliance (PMA) standard, the Alliance for Wireless Power (A4WP) standard”).
HUANG, YEO and LIN are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HUANG and YEO with that of LIN by having the first wireless power receiver compatible with the Qi standard of the WPC and the .
 Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view of YEO and in further view of INOUE (US 2011/0210696 A1, hereinafter INOUE).
As per claims 6-7, HUANG and YEO disclose the wireless charging mouse according to claim 1, however HUANG and YEO do not disclose wherein the first wireless charging coil is disposed on one side of a horizontal plane of a lower shell of the wireless charging mouse, and the second wireless charging coil is disposed on another side of the horizontal plane of the lower shell of the wireless charging mouse, and wherein a magnetic plate is disposed above the first wireless charging coil or the second wireless charging coil.
INOUE discloses a wireless charge receiving device comprising a magnetic plate is disposed above the first wireless charging coil or the second wireless charging coil (See Fig.1, Item#16 and Par.33, disclose a composite magnetic body placed above the charge receiving coil 11).
HUANG, YEO and INOUE are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HUANG and YEO with that of INOUE by adding the magnetic plate below the wireless charging coil for the benefit of enhancing the charging efficiency. Even though HUANG, YEO and INOUE do not explicitly disclose the first wireless charging coil is disposed on one side of a horizontal plane of a lower shell of the wireless charging mouse, and the second wireless charging coil is disposed on another side of the horizontal plane of the lower shell of the wireless charging mouse. It would 

As per claim 8, HUANG and YEO disclose the wireless charging mouse according to claim 1 as discussed above, however HUANG and YEO do not disclose wherein the first wireless charging coil is disposed below a vertical axis of a lower shell of the wireless charging mouse, the second wireless charging coil is disposed above the vertical axis of the lower shell of the wireless charging mouse, and an insulation board is disposed between the first wireless charging coil and the second wireless charging coil, and wherein a magnetic plate is disposed under the second wireless charging coil.
INOUE discloses a wireless charge receiving device comprising an insulation board is disposed between the first wireless charging coil and the second wireless charging coil, and wherein a magnetic plate is disposed under the second wireless charging coil. (See Fig.1, Item#16 and Par.33, disclose a composite magnetic body under the charge receiving coil 11 and Item#15 and Par.36, disclose an insulation board, inverting Fig.1, the magnetic body is located below the coil 11).
HUANG, YEO and INOUE are analogous art since they all deal with wireless charging.
.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view of YEO and in further view of LEE et al. (US 2014/0159654 A1, hereinafter LEE).
As per claim 14, HUANG and YEO disclose the wireless charging method according to claim 9 as discussed above, however HUANG and YEO do not disclose further including: when the conversion circuit receives a high temperature signal, the conversion circuit stops receiving the first power or the second power.
LEE discloses a wireless charging method further including: when the conversion circuit receives a high temperature signal, the conversion circuit stops receiving the first power or the second power (See Par.9, discloses detecting the temperature and stop receiving wireless power if the temperature rises above a predetermined threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HUANG and YEO with that of LEE by monitoring the temperature and ending charge reception if the temperature exceeds a certain threshold for the benefit of protecting the charge receiving device against damage caused by overheating.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AHMED H OMAR/            Examiner, Art Unit 2859       

/EDWARD TSO/            Primary Examiner, Art Unit 2859